DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/JP2019/023469, being filed on June 13, 2019.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/269,895, filed on February 19, 2021.

Information Disclosure Statement
The information disclosure statement filed February 19, 2021 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on February 19, 2021.  These drawings are approved.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a covered electrical wire comprising a conductor and an insulating covering layer provided outside the conductor, the conductor being a stranded wire composed of a plurality of copper alloy wires composed of a copper alloy and twisted together, and having a wire diameter of 0.5 mm or less, the copper alloy containing Ni, or Ni and Fe in an amount of 0.1% by mass or more and 1.6% by mass or less in total, and P in an amount of 0.05% by mass or more and 0.7% by mass or less, with a balance being Cu and impurities, in the copper alloy, a ratio of precipitation of P to solid solution of P being 1.1 or more (claim 1).  This invention also deals with a copper alloy wire composed of a copper alloy containing Ni, or Ni and Fe in an amount of 0.1% by mass or more and 1.6% by mass or less in total, and P in an amount of 0.05% by mass or more and 0.7% by mass or less, with a balance being Cu and impurities, in the copper alloy, a ratio of precipitation of P to solid solution of P being 1.1 or more, and having a wire diameter of 0.5 mm or less (claim 13).  The above stated claimed limitations are not taught or suggested by the prior art of record and therefore claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which discloses various electrical wires having various copper alloys.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
March 17, 2022